20 So.3d 1028 (2009)
Abedelkader DAWUDI, Appellant,
v.
STATE of Florida, Appellee.
No. 4D09-963.
District Court of Appeal of Florida, Fourth District.
November 18, 2009.
Abedelkader Dawudi, Panama City, pro se.
Bill McCollum, Attorney General, Tallahassee, and Jeanine M. Germanowicz, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Abedelkader Dawudi appeals a trial court order summarily denying his motion for jail time credit filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm the trial court's summary denial of his claim insofar as he sought credit for thirty-two days spent in jail before his transfer to prison after the original sentence was imposed, without prejudice to his right to exhaust all administrative recourse as to that claim, and to then seek mandamus relief in the circuit court if still not satisfied. See generally Shelton v. State, 942 So.2d 1028 (Fla. 4th DCA 2006).
We reverse the trial court's summary denial of this motion insofar as Dawudi sought credit for 147 days spent on probation, however. See Waters v. State, 662 So.2d 332 (Fla.1995); Hughes v. State, 927 So.2d 1040 (Fla. 4th DCA 2006). The State filed a response in this Court agreeing that the trial court erred on this point. We remand to the trial court to either award the requested credit of 147 days or to attach portions of the record to a new order of denial that conclusively refutes Dawudi's claim of entitlement to credit for time previously served on probation.
Affirmed in Part; Reversed in Part and Remanded.
TAYLOR, MAY and CIKLIN, JJ., concur.